Title: To James Madison from Edmund Pendleton, 7 May 1781
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Caroline 7th May 1781
I have yr favr of the 24th past, which contain’d & inclosed much Intelligence—from the various accounts of French & Spanish Fleets, they would almost appear to cover the Seas in Europe, America & the West Indies, & when the promised spirited exertsion of the Dutch is added, we may hope our cruel & haughty enemies are on the Eve of being reduced to reason at least; more especially if our present current report should prove true, that the Bank of England has become Bankrupt—and if it is not, Our author must lie wilfully, as he affirms he read a full and circumstantial Account of it in a London & in a New York paper. I shall be impatient to receive your next paper on that account perhaps that may have changed Sir Harry Clinton’s purpose of coming Southward, since we are told by some officers just from your city, that he had not left New York.
General Philips in his way up James River, at Wmsburg, & all other places, affected to show great lenity, avoiding all private injury or even requiring paroles from individuals not in arms. the affair at Blandford was not so considerable as I wrote you, the Number killed not exceeding ten on either side. Our Militia however behaved well, since there were not above 500 engaged against 2000 at least, whom they fought for two hours & more than once produced disorder in their ranks. The arrival of the Marquis’s Corps was critical to save Richmond, which I believe the Enemy meant to Occupy. They even Meditated an Attack on the Marquis on this day se’nnight; when Arnold was detached with 1500 to cross below & begin an Action with the Marquis’s left Wing, whilst Philips was to cross from Manchester with the remainder of the Army & Attack his right. part of Arnolds troops had cross’d when Philips was induced to recall him & drop the affair, on Information that Muhlenburg was coming down the South side James River with a large body of Militia, which however was a mistake for he came down on the North side & was ready to have received Philips, if he had attempted to cross. There was then an end to Philips’s good humour, and he began with burning the Warehouses in Manchester as he did, before & after, all those on that side from thence to Blandford, containing it is said about 15000 hogsheads. they went down the River sweeping all the slaves and other property & Pillaging & destroying Houses, in which business they had got as low as Sandy Point on Friday evening last; Our Army is Marching down on this side, nearly opposite to them, so that I believe they will not call again at Wmsburg. Their plunder is immence particularly in slaves—of whom the Vessels lately up Potomac got a large number also and a Vessel lately at York Town ship’d 360 from that neighbourhood, so infatuated are these wretches that they continue to go to them, notwithstanding many who have escaped inform others of their ill treatment, those who are not sent off to the West Indies being kept at hard labour upon very short allowance, so as to perish daily. We have a good body of Militia in the field join’d to the Marquis, so that we should not fear the Enemy, if we could bring them to Action, but the situation of our rivers whilst in their power will unavoidably enable them by running from one to another, to do much Mischief to individuals & Plunder now appears to be their mode of Warfare in all parts. I hope their Marine Dominion will not be of long duration & then we can fight them on more equal terms.
I have heard nothing respecting Genl Green for a long time. Our Lawson I hear is setting out with a body of Militia to join him, I wish he had also the Pennsylvania line.
I am Yrs affecty
Edmd Pendleton
 